The petition for transfer to the supreme court for a rehearing is denied.
As Edgar Emanuel Sutro did not appeal, he is not entitled to any relief or advantage from the appeal of his codefendant, Henrietta L. B. Sutro. Hence, the order of the district court of appeal directing a modification of the judgment by striking out the amount allowed as attorney's fees is to be understood as applying in favor of Henrietta L. B. Sutro alone, and not as affecting in any way the relief given to the plaintiff against Edgar Emanuel Sutro. The effect is that if his interest in the property sells for enough to pay the debt, interest and costs, without the attorney's fee, her interest will be exonerated; her interest can be sold only for what remains of such debt, interest and costs, without the attorney's fee, after applying on such debt, interest and costs, the proceeds of his interest; and plaintiff will be entitled to a deficiency judgment against Edgar Emanuel Sutro for whatever may remain unsatisfied of the whole judgment, including the attorney's fees, after applying the proceeds of the interests of both defendants thereon in the manner stated. *Page 465